
	
		I
		112th CONGRESS
		1st Session
		H. R. 2614
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  distributions from retirement accounts to start a business.
	
	
		1.Short titleThis Act may be cited as the
			 The Entrepreneurship Tax Cut Act of
			 2011.
		2.Exclusion from
			 gross income of qualified capital distribution from tax-favored
			 accounts
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code is amended by inserting
			 before section 140 the following new section:
				
					139F.Qualified
				capital distributions
						(a)In
				generalGross income shall
				not include any qualified capital distribution from a tax-favored
				account.
						(b)DefinitionsFor
				purposes of this section—
							(1)Qualified
				capital distribution
								(A)In
				generalThe term
				qualified capital distribution means any distribution to an
				individual from a tax-favored account of such individual to the extent such
				distribution is used to acquire an eligible interest in an entity in connection
				with beginning an active trade or business.
								(B)Eligible
				interestFor purposes of this paragraph, the term eligible
				interest means, with respect to any entity, an ownership interest in
				such entity of at least 40 percent of the total combined voting power of all
				classes of interests entitled to vote, or at least 40 percent of the total
				value of all ownership interests in the entity.
								(C)Sole
				proprietorshipsAny capital contribution to a sole proprietorship
				shall be treated as meeting the requirements of subparagraphs (A) and (B) if
				such requirements would be met if such proprietorship were a
				corporation.
								(D)Beginning of
				trade or businessRules similar to the rules of section 195(c)(2)
				shall apply for purposes of this paragraph.
								(2)Tax-favored
				accountThe term tax-favored account means any of
				the following:
								(A)An eligible
				retirement plan (as defined in section 402(c)(8)(B)).
								(B)A health savings
				account described in section 223.
								(C)A Roth IRA.
								(D)A qualified
				tuition program described in section 529.
								(c)Amount
				distributed must be repaid
							(1)In
				generalAny individual who receives a qualified capital
				distribution may make one or more contributions in an aggregate amount not to
				exceed the amount of such distribution to a tax-favored account of which such
				individual is a beneficiary and to which a rollover contribution of such
				distribution could be made under section 402(c), 403(a)(4), 403(b)(8),
				408(d)(3), or 457(e)(16), 223(f)(5),or 529(c)(3)(C), as the case may be.
							(2)Treatment of
				repayments of distributions from eligible retirement plans other than
				IRAsFor purposes of this
				title, if a contribution is made pursuant to paragraph (1) with respect to a
				qualified capital distribution from an eligible retirement plan other than an
				individual retirement plan, then the taxpayer shall, to the extent of the
				amount of the contribution, be treated as having received the qualified capital
				distribution in an eligible rollover distribution (as defined in section
				402(c)(4)) and as having transferred the amount to the eligible retirement plan
				in a direct trustee to trustee transfer within 60 days of the
				distribution.
							(3)Treatment of
				repayments for distributions from IRAsFor purposes of this title, if a
				contribution is made pursuant to paragraph (1) with respect to a qualified
				capital distribution from an individual retirement plan, then, to the extent of
				the amount of the contribution, the qualified capital distribution shall be
				treated as a distribution described in section 408(d)(3) and as having been
				transferred to the eligible retirement plan in a direct trustee to trustee
				transfer within 60 days of the distribution.
							(4)Other
				tax-favored accountsFor
				purposes of this title, if a contribution is made pursuant to paragraph (1)
				with respect to a qualified capital distribution—
								(A)from a health
				savings account described in section 223, or
								(B)from a qualified
				tuition program described in section 529,
								then, to the extent of the amount of
				the contribution, the qualified capital distribution shall be treated as a
				distribution described in section 529(c)(3)(C) or 223(f)(5), as the case may
				be, and as having been transferred to such account or program, as the case may
				be, within 60 days of the distribution.(d)Denial of double
				benefitThe basis in any
				ownership interest with respect to the acquisition of which an amount was
				excluded from gross income under subsection (a) shall be reduced by an amount
				equal to the amount so excluded. The Secretary may prescribe such regulations
				as may be necessary to carry out the purposes of this subsection in the case of
				capital contributions to sole
				proprietorships.
						.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 72(t) of such Code is amended by adding at the end the following new
			 subparagraph:
					
						(H)Qualified
				capital distributionsAny
				distribution excludable from gross income under section 139F (relating to
				qualified capital
				distributions).
						.
				(2)Subsection (a) of
			 section 1016 of such Code is amended by striking and at the end
			 of paragraph (35), by striking the period at the end of paragraph (36) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
					
						(37)to the extent provided in section
				139F(d).
						.
				(c)Clerical
			 amendmentThe table of
			 sections for part III of subchapter B of chapter 1 of such Code is amended by
			 inserting before the item relating to section 140 the following new
			 section:
				
					
						Sec. 139F. Qualified capital
				distributions.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to
			 distributions made after the date of the enactment of this Act.
			
